DETAILED ACTION
Office Action Summary
Instant application was filed 10/13/2020 and claims priority to 9/24/2010.
Claims 1-120 are pending in the instant application. Claims 2-120 have been canceled.
Claim 1 is rejected under 35 USC § 102.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 1 is/are rejected under pre-AIA  35 U.S.C. 102[(b) as being anticipated by Shull et al. (US Pre-Grant Publication No: 2006/0212925 A1) hereinafter referred to as Shull.

As per claim 1, Shull teaches A method of evaluating information security of a third party computer system, the method comprising: collecting at least two security characterizations of the third party computer system; (Shull, [0033]-[0035], teaches “These databases may be used to determine associations between online entities and illicit activities, including without limitation phishing scams, trademark infringement, fraudulent sales and/or solicitations, misappropriation of identities and/or brand names, unwanted spam and/or pop-up windows, viruses, malicious code, spyware, trojans, and/or other security threats, and/or other illegitimate activities. In accordance with some embodiments, trust scores may be used to predict the trustworthiness of an online entity.”)
generating a composite security rating using the at least two security characterizations; (Shull, [0033]-[0035], teaches “may calculate trust scores based on information stored in one or more databases”)
wherein the two security characterizations are derived from externally observable characteristics of the third party computer system. (Shull, [0033]-[0035], teaches “These databases may be used to determine associations between online entities and illicit activities, including without limitation phishing scams, trademark infringement, fraudulent sales and/or solicitations, misappropriation of identities and/or brand names, unwanted spam and/or pop-up windows, viruses, malicious code, spyware, trojans, and/or other security threats, and/or other illegitimate activities. In accordance with some embodiments, trust scores may be used to predict the trustworthiness of an online entity.”, these are stored in databases and are external to the system)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIMON P KANAAN/Primary Examiner, Art Unit 2492